Case 6:19-cv-01274-PGB-LRH Document 12 Filed 09/27/19 Page 1 of 2 PageID 31



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

BRIAN MEARS,

               Plaintiff,

vs.                                             CASE NO.: 6:19-cv-01274-PGB-LRH

J & L ELECTRIC GROUP, LLC, a
Florida Limited Liability Company, and
JAMES LAVENDER, Individually,

               Defendants.                  /

                              NOTICE OF SETTLEMENT

       COMES NOW the Plaintiff, BRIAN MEARS, by and through the undersigned

counsel, and hereby gives notice that the Parties have agreed to settle this matter in

its entirety. The Parties will file the appropriate pleadings for dismissal within sixty

(60) days from the date of this filing.

       Dated this 27th day of September, 2019.

                                          Respectfully submitted,

                                          /s/ MATTHEW GUNTER
                                          Matthew Gunter, Esq.
                                          FBN 0077459
                                          Morgan & Morgan, P.A.
                                          P.O. Box 530244
                                          Atlanta, GA 30353-0244
                                          Telephone: (407) 420-1414
                                          Facsimile: (407) 867-4791
                                          Email: MGunter@forthepeople.com
                                          Attorneys for Plaintiff
Case 6:19-cv-01274-PGB-LRH Document 12 Filed 09/27/19 Page 2 of 2 PageID 32



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 27th day of September, 2019, I

electronically filed the foregoing using the CM/ECF filing system, which I

understand will send a notice of electronic filing to all parties of record.

                                         /s/ MATTHEW GUNTER
                                         Matthew Gunter, Esq.




                                            2
